                  Case 19-20543                       Doc 7          Filed 01/30/19 Entered 01/30/19 18:26:50                    Desc Main
                                                                       Document     Page 1 of 10
 Fill in this information to identify your case:
 Debtor 1               Jean-Pierre Legendre
                              First Name            Middle Name              Last Name
 Debtor 2            Andreia Elisa Matos Legendre
 (Spouse, if filing) First Name      Middle Name       Last Name
 United States Bankruptcy Court for the:          DISTRICT OF UTAH                                                     Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$300 per Month for 38 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-20543                       Doc 7          Filed 01/30/19 Entered 01/30/19 18:26:50                   Desc Main
                                                                       Document     Page 2 of 10
 Debtor                Jean-Pierre Legendre                                                          Case number
                       Andreia Elisa Matos Legendre

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          See section 8.1


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $10,398.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate         payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
                                             2006 Ford
                                             Expedition
                                             150,000
                                             miles
                                             Value
                                             based on
                                             KBB.com
                                             Location:
                                             2289 East
 Prestige                                    Panorama
 Financial                                   Drive, Salt
 Services,                                   Lake City
 Inc.                  $3,093.10             UT 84124                $4,408.00         $0.00           $3,093.10     4.50%           $65.00           $3,613.96



Official Form 113                                                                 Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 19-20543                       Doc 7          Filed 01/30/19 Entered 01/30/19 18:26:50                    Desc Main
                                                                       Document     Page 3 of 10
 Debtor                Jean-Pierre Legendre                                                             Case number
                       Andreia Elisa Matos Legendre

 Name of               Estimated             Collateral              Value of     Amount of         Amount of         Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim     rate       payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
 Utah
 State Tax                                   Unscured
 Commissi                                    personal
 on                    $359.26               property                $359.26           $0.00               $359.26     3.00%         $7.00                 $385.35

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $1,140.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $1,500.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $ 0.00 .
                     % of the total amount of these claims, an estimated payment of $               .

Official Form 113                                                                 Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-20543                       Doc 7          Filed 01/30/19 Entered 01/30/19 18:26:50                        Desc Main
                                                                       Document     Page 4 of 10
 Debtor                Jean-Pierre Legendre                                                               Case number
                       Andreia Elisa Matos Legendre

                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00                   .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                   Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                   payment                           paid                        of arrearage      total
                               contract                                                                                              (Refer to         payments to
                                                                                                                                     other plan        trustee
                                                                                                                                     section if
                                                                                                                                     applicable)
 Xfinity/Comcas
 t                             Cell/Cable/Internet                                         $360.00                         $0.00                                 $0.00
                                                                       Disbursed by:
                                                                          Trustee
                                                                          Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 (1) Adequate Protection Payments shall be paid to Prestige Financial and Utah State Tax Commission listed in Section 3.2 in
 accordance with Local Rule 2083-1(d), refer to the Notice of Adequate Protection Payments and Opportunity to object for
 detail concerning the amount and duration of Adequate Protection Payments.
 (2) The Applicable Commitment Period for the Plan as determined by § 1325(b)(4) is 36 months.
 (3) The Debtor(s) shall pay the creditors listed below and listed in Section 3.1 above, if any, directly, in accordance with
 Local Rule 2083-2(i)(4).

Official Form 113                                                                      Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                  Case 19-20543                       Doc 7          Filed 01/30/19 Entered 01/30/19 18:26:50               Desc Main
                                                                       Document     Page 5 of 10
 Debtor                Jean-Pierre Legendre                                                           Case number
                       Andreia Elisa Matos Legendre

 (4)The creditors listed below, if any, shall be paid directly by a non-debtor, in accordance with Local Rule 2083-2(k)(1).
 (5) Debtor moves to avoid the secured lien held by the creditors listed in Section 3.4 above, if any, under § 522(f) in
 accordance with Local Rule 2083-2(j).
 (6) Interest on over-secured claims shall be paid to the following creditors, if any, at the identified interest rates:
 (7) The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by reference
 in the Plan.
 (8) Secured creditors identified under section 3.3 shall retain their lien, except as provided in 11 U.S.C. §1325(a)(5)(B).
 (9) Any allowed secured claim filed by a taxing authority not otherwise provided for by this plan shall be paid in full as part
 of Class 5 as set forth in Local Rule 2083-2(e), with interest at the rate set forth in the proof of claim or at 0% per annum if no
 interest rate is specified.

 The following tax years are proposed to be contributed 2018, 2019, and 2020. On or before April 30 of each applicable year,
 debtors shall provide the Trustee with a copy of the first two pages of filed state and federal tax returns. Any required tax
 refund contributions shall be paid to the Trustee no later than June 30 of the year the applicable return is filed. The Debtors
 are authorized to retain any Earned Income Credit and/or Additional Child Tax Credit as they are excluded from the
 disposable income analysis under 1325(b)(1) as being necessary for maintenance and support of the Debtors. The Debtors
 shall contribute any refund attributable to over-withholding of income tax that exceeds $1,000. However, debtors are not
 obligated to pay tax overpayments that have been properly offset by a taxing authority. Tax refunds paid into the plan may
 reduce the plan term to no less than the Applicable Commitment Period, but in no event shall the amount paid into the Plan
 be less than thirty-six (36) Plan Payments plus all annual tax refunds required to be paid into the plan.For the first tax year
 contribution 2018, the Trustee will determine if the section 1325(a)(4) best interest of creditors test has been satisfied and
 will provide to counsel for the Debtor(s) a calculation of the required pot amount. If a pot to unsecured creditors is required,
 the Debtor(s) will have thirty (30) days from receipt of such calculation to file a motion to modify the plan to provide for the
 required return to unsecured creditors or to stipulate to an order modifying the plan, which order will be prepared by the
 Trustee. The Debtor(s) must satisfy plan feasibility through either increased monthly plan payments or the turnover of a
 lump sum contribution of the current tax refund. If a lump sum contribution is elected, the Trustee is not required to
 segregate such lump sum contribution and pay it immediately to unsecured creditors, but instead shall disburse such lump
 sum contribution in accordance with the Order of Distribution set forth in Local Rule 2083-2(e). If the Debtor(s) fail to file a
 motion to modify, the Trustee will move to dismiss the Debtor(s)’ case. The Debtor shall contribute any refund attributable
 to overwithholding of wages that exceeds $1,000.
 The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by reference in
 the Plan.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Jean-Pierre Legendre                                             X /s/ Andreia Elisa Matos Legendre
       Jean-Pierre Legendre                                                  Andreia Elisa Matos Legendre
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            January 25, 2019                                          Executed on      January 25, 2019

 X     /s/ Matthew K. Broadbent                                                  Date     January 25, 2019
       Matthew K. Broadbent 09667
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                  Case 19-20543                       Doc 7          Filed 01/30/19 Entered 01/30/19 18:26:50             Desc Main
                                                                       Document     Page 6 of 10
 Debtor                Jean-Pierre Legendre                                                      Case number
                       Andreia Elisa Matos Legendre

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $3,999.31

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $6,390.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                     $0.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $10,398.31




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
  Case 19-20543        Doc 7       Filed 01/30/19 Entered 01/30/19 18:26:50        Desc Main
                                     Document     Page 7 of 10




Matthew K. Broadbent (09667)
Vannova Legal, PLLC
49 West 9000 South
Sandy, Utah 84070
Telephone: (801) 415-9800
Facsimile: (801) 415-9818
Email: info@VannovaLegal.com
Attorney for Debtor(s)

                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                   Central Division

 In Re:                                                   Bankruptcy Case No.: 19-20543

           Jean-Pierre Legendre and Andreia                          Chapter 13
           Elisa Matos Legendre,
                                                              Honorable Joel T. Marker
                 Debtor(s).
                   NOTICE OF ADEQUATE PROTECTION PAYMENTS
                 UNDER 11 U.S.C. §1326 AND OPPORTUNITY TO OBJECT

The Debtor(s) states as follows:

          1.    Debtor(s) filed a voluntary petition under Title 11 commencing a chapter 13

bankruptcy case.

          2.    Debtor(s) proposes to make Adequate Protection Payments, pursuant to §

1326(a)(1)(C) accruing with the initial plan payment which is due no later than the originally

scheduled meeting of creditors under § 341 and continuing to accrue on the first day of each

month thereafter, to the holders of the allowed secured claims in the amounts specified below:




                                                                                           280.UT.01
  Case 19-20543           Doc 7   Filed 01/30/19 Entered 01/30/19 18:26:50              Desc Main
                                    Document     Page 8 of 10




                                                                  Amount of
                                                                  Adequate         Number of Months
                                        Description of            Protection         in Adequate
        Secured Creditor                 Collateral                Payment         Protection Period
  Prestige Financial               2006 Ford Expedition              $30.00               16
  Utah State Tax Commission        Unexempt Personal Property         $3.00               16


        3.      The monthly plan payments proposed by the Debtor(s) shall include the amount

necessary to pay all Adequate Protection Payments and the amount necessary to pay the

Trustee’s statutory fee.

        4.      Upon completion of the Adequate Protection Payment period designated herein

for each listed secured creditor, the Equal Monthly Plan Payment identified in each Part of the

Plan shall be the monthly payment and shall accrue on the first day of each month.

        5.      This Notice shall govern Adequate Protection Payments to each listed secured

creditor unless subsequent Notice is filed by Debtor(s) or otherwise ordered by the Court.

        6.      Objections, if any, to the proposed Adequate Protection Payments shall be filed as

objections to confirmation of the Plan. Objections must be filed and served no later than 7 days

before the date set for the hearing on confirmation of the Plan.

DATED: January 30, 2019.

                                                          VANNOVA LEGAL, PLLC




                                                                         /s/
                                                          Matthew K. Broadbent
                                                          Attorney for Debtor(s)



                                                                                               280.UT.01
  Case 19-20543          Doc 7    Filed 01/30/19 Entered 01/30/19 18:26:50            Desc Main
                                    Document     Page 9 of 10




Matthew K. Broadbent (09667)
VANNOVA LEGAL, PLLC
49 West 9000 South
Sandy, Utah 84070
Telephone: (801) 415-9800
Facsimile: (801) 415-9818
Email: info@VannovaLegal.com
Counsel for Debtor(s)

                    IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF UTAH
                                  Central Division

 In Re:                                                 Bankruptcy Case No.: 19-20543

           Jean-Pierre Legendre and                                Chapter 13
           Andreia Elisa Matos Legendre,
                                                           Honorable Joel T. Marker
          Debtor(s).
        CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN AND
 NOTICE OF ADEQUATE PROTECTION PAYMENTS UNDER 11 U.S.C. § 1326
                     AND OPPORTUNITY TO OBJECT


          I hereby certify that on January 30, 2019 I caused to be served a true and correct copy of

the Plan and Notice of Adequate Protection Payments under 11 U.S.C. § 1326 and Opportunity

to Object by regular first class United States mail with Certified Mail being designated as

necessary, postage fully pre-paid, addressed to all parties listed below:


  Prestige Financial Services                             Utah State Tax Commission
  CT Corporation System                                   Attn: Michelle Riggs
  1108 E South Union Ave                                  210 North 1950 West
  Midvale, Utah 84047                                     Salt Lake City, Utah 84134




                                                                                              281.UT.01
  Case 19-20543    Doc 7   Filed 01/30/19 Entered 01/30/19 18:26:50   Desc Main
                            Document     Page 10 of 10




DATED: January 30, 2019.

                                            VANNOVA LEGAL, PLLC




                                                          /s/
                                            Jenny Leato




                                                                           281.UT.01
